ANDERSON, O. J.—
(Dissenting.) — The minority are of the opinion that nothing short of a written demand on this complainant, while in the actual possession of the land, under the first part of section 5747 of the Code of 1907, and its failure to surrender the possession, will operate to cut off its statutory right of redemption, and the evidence shows no such demand and refusal. The majority seem to invoke something in the nature of an equitable estoppel against the complainant’s right to redeem, and which is not available, since the statute prescribes the sole method of cutting off the statutory right of redemption. The holding of the majority finds support in the case of Narrell v. Phillips, 185 Ala. 141, 64 South. 305, but to my mind this case is unsound in this respect, and should be overruled.